OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on April 27, 1938. He was also admitted to the practice of law in the State of New Jersey in 1975. In this proceeding to discipline him for professional misconduct, the petitioner moves to confirm the report of the Referee to whom the issues were *143referred for hearing and report and the respondent cross-moves, inter alia, to disaffirm the report of the Referee.
The Referee found that the respondent was guilty of having been convicted of the crime of false swearing in the New Jersey Superior Court, Middlesex County, and was sentenced on December 13, 1976. The conviction was based upon respondent’s falsely testifying at a pretrial deposition in a civil action that he had placed a certain notation on a check at the time the check was issued, when in truth he had placed said notation on the check after it had been paid by the bank and returned to respondent.
After reviewing all of the evidence and the report of the Referee, we are in full agreement with the findings contained in said report. Accordingly, the petitioner’s motion to confirm the report is granted and the respondent’s cross motion is denied.
In determining the appropriate measure of discipline to be imposed we have taken into consideration certain mitigating factors, including respondent’s illness, his activities in community and charitable affairs, and the fact that the Supreme Court of New Jersey, acting upon the same charge involved herein, has suspended respondent from the practice of law for a period of one year effective November 13, 1978.
Under all the circumstances, it is our opinion that respondent should be, and he hereby is, suspended from the practice of law for a period of one year commencing on November 13, 1978 and until the further order of this court.
Mollen, P. J., Hopkins, Titone, Suozzi and O’Connor, JJ., concur.